Smith, Presiding Justice.
After reviewing the case, the trial judge entered an order for arbitration. The three arbitrators found in favor of the appellant in the amount of $11,421.79 plus interest. The appellee, Evelyn BroadusLittle, appealed from the award.
The trial court granted the appellee’s motion for summary judgment on the main complaint and also granted the appellee’s motion for summary judgment on her counterclaim for abusive litigation. We affirm as to the main complaint and reverse as to the counterclaim.
There was no error in the court’s grant of a summary judgment as to the main complaint. However, the court erred in granting summary judgment on the appellee’s abusive litigation counterclaim.

Judgment affirmed in part and reversed in part.


All the Justices concur.